Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 13, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01220-CV
____________
 
IN RE BRYDRICK BARNES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 30, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  In the petition, relator
asks that we compel the Hon. Brock Thomas, presiding judge of the 338th
District Court in Harris County, to rule on twelve motions in relator=s pending criminal case. 
Relator has not demonstrated he is entitled to
the mandamus relief requested.
We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 13, 2003.
Panel consists of
Justice Edelman, Frost, and Guzman.